Citation Nr: 1202325	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for status post squamous cell cancer, base of tongue with right radical neck dissection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from February 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California which denied service connection for status post squamous cell cancer, base of tongue with right radical neck dissection. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was diagnosed with squamous cell carcinoma of the right base of the tongue and underwent a resection in February 1994.  The Veteran contends that his cancer is related to his exposure to Agent Orange in service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.   Section 3.307(a)(6)(iii) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

Service personnel records establish that the Veteran was present in the Republic of Vietnam when he was in Danang awaiting a flight to the Unites States for emergency leave, and he is presumed to have been exposed to Agent Orange. 38 C.F.R. § 3.307(a)(6). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The Veteran's diagnosed condition, squamous cell cancer of the right base of the tongue, is not listed as a presumptive condition under 38 C.F.R. § 3.309(e) and the presumption of service connection is not for application.

Notwithstanding, service connection may otherwise be established with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The record contains an opinion letter from Dr. D.E., a VA doctor, who stated that it was as likely as not that exposure to Agent Orange was in part responsible for the Veteran's development of tongue base squamous cell carcinoma.  However the opinion does not provide a sufficient rationale with supporting data.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, clarification from Dr. D.E. should be obtained. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation (service connection) claims, the VA must provide a VA medical examination or obtain a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran has presented medical evidence suggesting that his squamous cell cancer of the tongue may be related to herbicide exposure in service, satisfying the low threshold of McClendon.  As such, further opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Contact Dr. D.E. and request clarification of his June 2007 letter; specifically Dr. D.E. is asked to opine as to whether it is at least as likely as not that the Veteran's squamous cell cancer of the tongue was due to service, including in-service herbicide exposure.  The sound medical principles on which the opinion is based and a reasoned medical explanation connecting the Veteran's squamous cell cancer of the tongue and service must be provided.  

All outstanding medical treatment records from Dr. D.E. should also be obtained. 

A full and complete rationale for all opinions expressed must be provided.  

2.  After the above is completed, schedule a VA examination with an appropriate VA specialist.  The examiner shall review the case file and indicate as such. 
The examiner shall consider the Veteran's complete medical history. 

The examiner is to provide an opinion as to whether the Veteran's squamous cell cancer of the tongue is as least as likely as not related to his service, to include in-service herbicide exposure.  

It should be noted that the Veteran is presumed to have been exposed to herbicides, to include Agent Orange, in service. 

A full and complete rationale for all opinions expressed must be provided, to include a discussion of medical principles and the other medical opinions of record and, specifically, a discussion of Dr. D.E.'s June 2007 letter and any further submission from Dr. D.E.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


